        Case 2:15-cr-00195-GMN-DJA Document 106 Filed 12/10/20 Page 1 of 2




 1   Rene L. Valladares
     Federal Public Defender
 2   Nevada State Bar No. 11479
     Erin Gettel
 3   Assistant Federal Public Defender
     Nevada State Bar No. 13877
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577
     Erin_Gettel@fd.org
 6
 7
                                  UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF NEVADA
 9
10   United States of America,                            Case No. 2:15-cr-00195-GMN-DJA
11                   Plaintiff,                           First Stipulation to Continue
12                                                        Revocation Hearing
            v.
13   Toniquewa Ballard,
14                   Defendant.
15
16          The parties jointly request that this Court vacate the revocation hearing scheduled for
17   December 30, 2020, and continue it to January 6, 2021, at 2:00 p.m. because:
18          1.       Defense counsel will be out of the district during the currently scheduled
19   hearing date;
20          2.       Ms. Ballard is not in custody and does not object to the continuance.
21          3.       The parties agree to the continuance.
22          DATED: December 8, 2020
23    Rene L. Valladares                              Nicholas A. Trutanich
      Federal Public Defender                         United States Attorney
24
         /s/ Erin Gettel                                /s/ Susan Cushman
25    By_____________________________                 By_____________________________
26    Erin Gettel                                     Susan Cushman
      Assistant Federal Public Defender               Assistant United States Attorney
        Case 2:15-cr-00195-GMN-DJA Document 106 Filed 12/10/20 Page 2 of 2




 1                               UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     United States of America,
 4                                                       Case No. 2:15-cr-00195-GMN-DJA
                   Plaintiff,
 5
            v.                                           Order Granting First Stipulation to
 6
                                                         Continue Revocation Hearing
     Toniquewa Ballard,
 7
                   Defendant.
 8
 9
10          Based on the stipulation of counsel, the Court finds that good cause exists to continue
11   the revocation hearing. IT IS HEREBY ORDERED that the hearing on revocation of
12   supervised release set for December 30, 2020, is vacated and continued to January 6, 2021, at
13   2:00 p.m.
14          DATED: December ____,
                            10 2020.
15
16
                                                  Gloria M. Navarro
17
                                                  United States District Judge
18
19
20
21
22
23
24
25
26
                                                     2
